Case 1:18-cv-05680-LDH-SJB Document 44-4 Filed 06/20/19 Page 1 of 2 PageID #: 339




             E X HI BI T C
6/ 6/ 2 0 1 9                                                                                                              S hitt y44-4
                                                                                           Case 1:18-cv-05680-LDH-SJB Document      M e n i n M Filed
                                                                                                                                                e di a • G 06/20/19
                                                                                                                                                           o o gl e S h e et s Page 2 of 2 PageID #: 340

                             S hitt y M e n i n M e d i a
                                                                                                                                                        Y o u h a v e b e e n si g n e d o ut . Si g n i nt o y o ur a c c o u nt fr o m a n ot h er t a b .
                                                                Vi e w      l n ~ ert F or m at             D at a   T o ol s   A d d- o n s   H el p



                         DI S C L AI M E R: T hi s d o c u m e nt I s o n l y a c oll e cti o n of mi s c o n d u c t all e g a ti o n s a n d r u m ors. T a k e e v e ryt hi n g w ith a gr ai n of s a lt. If y o u s e e a m a n y otir e fri e n d s wit h, d o n't fr e a k o ut.
    · · · · · ·:······ · · · ·:·._•_. .......... ,   ...., ..    .       ................................


                f ~:t ~::;: ~ ~i ~::: ~ ~l ~: d
                ll ~:.:;t ~ ~;:J ~ ~: 9 1 ~; ~~:: ~z!:i't
                ',f r,                    •     •




                                                                                                                                                                   RREDACTED
                                                                                                                                                                     E D ACTE D


                                              S h e et 1             •        S h e et 2        •




htt p s:// d o c s . g o o gle _c o m / s pr e a d s h e et s/ d/ 1-V M g N M q k 1 k G 8 F r• 1 n H E u 5f s J R u m W x c A C Jt h D q H 2 6 d al/ e dit # gi d = 0                                                                                                                     1/ 1
